Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 02-01-2021 under new application; which have been placed of record in the file. Claims 1-18 are pending. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because patent abstract is not a concise statement of the technical disclosure of the patent, rather mere discloses claim limitations.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an electrical resistance of the first electrode is greater than 0 Ω and is less than or equal to 50 Ω , and a parasitic capacitance of the first electrode is greater than 0 pF and is less than or equal to 18 pF; an electrical resistance of the second electrode is greater than 0 Ω  and is less than or equal to 50 Ω , and a parasitic capacitance of the second electrode is greater than 0 pF and is less than or equal to 18 pF; and the parasitic capacitance of the first electrode is less than the parasitic capacitance of the second electrode, the first electrode is a driving electrode, and the second electrode is a sensing electrode” must be shown (as the quote seems to be Applicant’s invention) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03-18-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action,

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shang-Tai YEH et al. (US 20180364851 A1) in view of Hiroshige NAKAMURA (US 20160274727 A1) and Wei-Lin Lin et al. (US 20210064186 A1).


However, the prior art of Shang-Tai YEH et al. (US 20180364851 A1) fails to  suggest in each of the touch control units, an electrical resistance of the first electrode is greater than 0 Ω  and is less than or equal to 50 Ω, and an electrical resistance of the second electrode is greater than 0 Ω and is less than or equal to 50 Ω.
However, prior art of Hiroshige NAKAMURA (US 20160274727 A1) suggest an electrical resistance of the first electrode is greater than 0 Ω  and is less than or equal to 50 Ω, and an electrical resistance of the second electrode is greater than 0 Ω and is less than or equal to 50 Ω (please see paragraph 77).
Shang-Tai YEH et al. (US 20180364851 A1) teaches to a touch control display device, comprising a touch control layer, wherein the touch control layer comprises a plurality of touch control units, each of the touch control units comprises a first electrode disposed along a first direction and a second electrode disposed along a second direction, the first electrode and the second electrode are electrically 
ShangTai YEH et al. (US 2-0180364851 A1) teaches pressure sensing touch input.
Hiroshige NAKAMURA (US 20160274727 A1) teaches the touch control units, an electrical resistance of the first electrode is greater than 0 Ω  and is less than or equal to 50 Ω, and an electrical resistance of the second electrode is greater than 0 Ω and is less than or equal to 50 Ω.
Shang-Tai YEH et al. (US 20180364851 A1) does not the touch control units, an electrical resistance of the first electrode is greater than 0 Ω  and is less than or equal to 50 Ω, and an electrical resistance of the second electrode is greater than 0 Ω and is less than or equal to 50 Ω.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Shang-Tai YEH et al. (US 20180364851 A1) performs the same function as it does separately of sensing pressure on a touch panel to recognize a touch input
Hiroshige NAKAMURA (US 20160274727 A1) performs the same function as it does separately of recognizing touch input with reduce occurrence of moire effect and detecting touch accurately..
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Shang-Tai YEH et al. (US 20180364851 A1) to include the touch control units, an electrical resistance of the first electrode is greater than 0 Ω  and is less than or equal to 50 Ω, and an electrical resistance of the second electrode is greater than 0 Ω and is less than or equal to 50 Ω as disclosed by Hiroshige NAKAMURA (US 20160274727 A1) thereby reducing moire effect as well as detecting touch accurately.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Further Regarding Claim 1, the prior art of Shang-Tai YEH et al. (US 20180364851 A1) fails to  suggest a parasitic capacitance of the first electrode is greater than 0 pF and is less than or equal to 18 pF; and a parasitic capacitance of the second electrode is greater than 0 pF and is less than or equal to 18 pF; and the parasitic capacitance of the first electrode is less than the parasitic capacitance of the second electrode.
However, prior art of Wei-Lin Lin et al. (US 20210064186 A1) suggests a parasitic capacitance of the first electrode is greater than 0 pF and is less than or equal to 18 pF; and a parasitic capacitance of the second electrode is greater than 0 pF and is less than or equal to 18 pF; and the parasitic capacitance of the first electrode is less than the parasitic capacitance of the second electrode (paragraph 36, suggests 
Shang-Tai YEH et al. (US 20180364851 A1) teaches to a touch control display device, comprising a touch control layer, wherein the touch control layer comprises a plurality of touch control units, each of the touch control units comprises a first electrode disposed along a first direction and a second electrode disposed along a second direction, the first electrode and the second electrode are electrically insulated from each other, and the first direction and the second direction are different and the first electrode is a driving electrode, and the second electrode is a sensing electrode.
Shang-Tai YEH et al. (US 2-0180364851 A1) teaches pressure sensing touch input.
Wei-Lin Lin et al. (US 20210064186 A1) teaches a parasitic capacitance of the first electrode is greater than 0 pF and is less than or equal to 18 pF; and a parasitic capacitance of the second electrode is greater than 0 pF and is less than or equal to 18 pF; and the parasitic capacitance of the first electrode is less than the parasitic capacitance of the second electrode.
Shang-Tai YEH et al. (US 2-0180364851 A1) does not teach a parasitic capacitance of the first electrode is greater than 0 pF and is less than or equal to 18 pF; and a parasitic capacitance of the second electrode is greater than 0 pF and is less than or equal to 18 pF; and the parasitic capacitance of the first electrode is less than the parasitic capacitance of the second electrode.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Shang-Tai YEH et al. (US 20180364851 A1) performs the same function as it does separately of sensing pressure on a touch panel to recognize a touch input
Wei-Lin Lin et al. (US 20210064186 A1) performs the same function as it does separately of recognizing touch input with reduce noise and a maintaining touch signal strength.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Shang-Tai YEH et al. (US 20180364851 A1) to include a parasitic capacitance of the first electrode is greater than 0 pF and is less than or equal to 18 pF; and a parasitic capacitance of the second electrode is greater than 0 pF and is less than or equal to 18 pF; and the parasitic capacitance of the first electrode is less than the parasitic capacitance of the second electrode as disclosed by Wei-Lin Lin et al. (US 20210064186 A1) thereby reducing noise, as well as maintaining strength of the touch input and detecting touch accurately.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

 Regarding Claim 2, Wei-Lin Lin et al. (US 20210064186 A1) in each of the touch control units, the parasitic capacitance of the first electrode is greater than or equal to 2 pF and is less than or equal to 17 pF; and, and the parasitic capacitance of the second electrode is greater than or equal to 2 pF and is less than or equal to 17 pF (paragraph 36, suggests parasitic capacitance of first and second electrode is  greater than 0 pF and is less than or equal to 18 pF, and the parasitic capacitance of the first electrode is less than the parasitic capacitance of the second electrode).The prior art of Hiroshige NAKAMURA (US 20160274727 A1)  suggests the electrical resistance of the first electrode is greater than or equal to 5 Ω and is less than or equal to 35 Ω and the electrical resistance of the second electrode is greater than or equal to 5 Ω and is less than or equal to 35 Ω (please see paragraph 77).

Regarding Claim 3, Shang-Tai YEH et al. (US 20180364851 A1)  suggests comprising a first leading line, a second leading line, and a touch control unit, wherein the first leading line is electrically connected to the first electrode of each of the touch control units, the second leading line is electrically connected to the second electrode of each of the touch control units, the first leading line and the second leading line are electrically connected to the touch control unit (please see figure 2, suggests leading wire connecting electrodes and  control unit).
Wei-Lin Lin et al. (US 20210064186 A1) suggest control circuit (or unit) is chips paragraph 28). 


Retarding Claim 4, Hiroshige NAKAMURA (US 20160274727 A1) suggests the touch control units, the electrical resistance of the first electrode is greater than or equal to 8 Ω and is less than or equal to 30 Ω, and the electrical resistance of the second electrode is greater than or equal to 8 Ω and is less than or equal to 30 Ω (please see paragraph 77).
 	Further The prior art of Hiroshige NAKAMURA (US 20160274727 A1)  suggest an electrical resistance of the first leading line and an electrical resistance of the second leading line are greater than 0 Ω and are less than or equal to 2500 Ω (the cross section of the metal wire is smaller than electrodes and both of them being conductor per paragraphs 77, 108-110, 113 suggests the leading line resistance higher than electrodes).
Wei-Lin Lin et al. (US 20210064186 A1) suggests the parasitic capacitance of the first electrode is greater than or equal to 5 pF and is less than or equal to 13 pF; and the parasitic capacitance of the second electrode is greater than or equal to 5 pF and is less than or equal to 13 pF (paragraph 36, suggests parasitic capacitance of first and second electrode is  greater than 5 pF and is less than or equal to 13 pF).



Regarding Claim 9, Hiroshige NAKAMURA (US 20160274727 A1)  suggest a number of the touch control units arranged at a same row along the first direction is greater than a number of the touch control units arranged at a same row along the second direction (please see figure 3, suggests number of touch control unit in first direction is greater than second direction).

Regarding Claim 10, Wei-Lin Lin et al. (US 20210064186 A1) suggests in each of the touch control units, an area of the first electrode is less than an area of the second electrode (paragraph  29 suggests ranges of the area of the touch electrodes further suggests variation in touch control unit area)

Claims 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shang-Tai YEH et al. (US 20180364851 A1) in view of Hiroshige NAKAMURA (US 20160274727 A1) and Wei-Lin Lin et al. (US 20210064186 A1) as applied to claims 1-5 and 9-10 above  and further in view of HAN YUN (CN106526935 A).

Regarding Claim 11, Shang-Tai YEH et al. (US 20180364851 A1) in view of Hiroshige NAKAMURA (US 20160274727 A1) and Wei-Lin Lin et al. (US 2021006416 A1) Fails to suggest the first electrode comprises a first stem electrode extending along the first direction and at least one first branch electrode extending from the first stem electrode; and the second electrode comprises a second stem electrode extending 
However, prior art of HAN YUN (CN106526935 A) suggests the first electrode (figures 1, 2, Item TX paragraphs 34-36)  comprises a first stem electrode extending along the first direction (item 14 stem, 11 trunk) and at least one first branch electrode extending from the first stem electrode (item 110 branch electrode); and the second electrode (figures 1, 2, Item RX paragraphs 34-36) comprises a second stem electrode (Item 12 trunk, 13 stem) extending along the second direction and at least one second branch electrode extending from the second stem electrode (item 120 branch electrode, figures 1, 2,  paragraphs 34-36).
Thus it would be obvious to one ordinary skill in the art to accommodate teaching of HAN YUN (CN106526935 A) in teaching of Shang-Tai YEH et al. (US 2-0180364851 A1) in view of Hiroshige NAKAMURA (US 20160274727 A1) and Wei-Lin Lin et al. (US 20210064186 A1) to be able to reduce  impedance and improve  touch sensitivity (paragraph  7).
Allowable Subject Matter
Claims 6-8 and 12-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested to review cite prior arts on USPTO 892’s.
Wei LI et al.(US 20180358578 A1) disclosure; paragraph 26.
Yingteng Zhai (US 20170364187 A1) disclosure; paragraphs 4-8.
Hiroshige NAKAMURA (US 20160216806 A1) disclosure, paragraphs 17, 34, 53, 54, 62, 63.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

03-22-2022